OPINION — AG — THE COUNTY HAS A VALID INCHOATE LIEN AGAINST LAND FOR THE CURRENT YEAR'S AD VALOREM TAXES WHEN SAID LAND IS ACQUIRED BY THE FEDERAL GOVERNMENT ANY TIME AFTER JANUARY 1, IN ANY YEAR. THIS LIEN COULD BE ENFORCED AGAINST THE LAND, IF AND WHEN SOLD BY THE UNITED STATES TO PRIVATE INDIVIDUALS. THIS OPINION, HOWEVER, SHOULD NOT BE CONSTRUED TO AUTHORIZED A TAX SALE OF SAID LANDS SO LONG AS THE TITLE REMAINS VESTED IN THE UNITED STATES. CITE: 68 O.S. 1961 15.5 [68-15.5], ARTICLE X, SECTION 6, 68 O.S. 1961 224 [68-224], ARTICLE I, SECTION 3, 68 O.S. 1961 353 [68-353] (W. J. MONROE)